        Case 1:21-cv-06051-KPF Document 8 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAUDEN BISEL and MICHAEL
CASTALDO,

                            Plaintiffs,               21 Civ. 6051 (KPF)
                                                      21 Civ. 6567 (KPF)
                     -v.-
                                                  ORDER CONSOLIDATING
ACASTI PHARMA, INC., RODERICK
                                                         CASES
CARTER, JAN D’ALVISE, JOHN CANAN,
and DONALD OLDS,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Lauden Bisel filed the complaint in Bisel v. Acasti Pharma, Inc.,

et al., 21 Civ. 6051 (KPF), on July 14, 2021. On August 3, 2021, Plaintiff

Michael Castaldo filed the complaint in Castaldo v. Acasti Pharma, Inc., et al.,

21 Civ. 6567 (KPF), as well as a statement of relatedness linking the Castaldo

action to the Bisel action. By letter dated August 10, 2021, Defendants

requested that the two actions be consolidated (see 21 Civ. 6051 Dkt. #6), and

Plaintiffs subsequently notified the Court of their consent to consolidation (see

21 Civ. 6051 Dkt. #7; 21 Civ. 6567 Dkt. #4).

      Under Rule 42 of the Federal Rules of Civil Procedure, a district court

may consolidate one civil action with another civil action pending in the same

court if both actions “involve a common question of law or fact.” Fed. R. Civ. P.

42(a)(2). When actions are consolidated, they are “join[ed] together ... without

... los[ing] their independent character.” Hall v. Hall, 138 S. Ct. 1118, 1124-25

(2018). “The proper solution to the problems created by the existence of two or
        Case 1:21-cv-06051-KPF Document 8 Filed 08/16/21 Page 2 of 2




more cases involving the same parties and issues, simultaneously pending in

the same court [is] to consolidate them under Rule 42(a).” Miller v. USPS, 729

F.2d 1033, 1036 (2d Cir. 1984).

      Because these actions involve common issues of law and fact as well as

the same Defendants, both equity and judicial economy support the

consolidation of these cases. The Clerk of Court is therefore directed to

consolidate these cases.

      SO ORDERED.

Dated: August 16, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
